103 Ga. App. 355 (1961)
120 S.E.2d 164
ROBERTS
v.
THE STATE.
38697.
Court of Appeals of Georgia.
Decided February 22, 1961.
W. George Thomas, for plaintiff in error.
George D. Lawrence, Solicitor-General, contra.
JORDAN, Judge.
This case is controlled by the decision in Dempsey v. State, ante, and the cases therein cited.
In the instant case the bill of exceptions shows that three separate indictments against the defendant, charging him with larceny from the house, were tried together; that there were three separate verdicts of guilty, and three judgments. The defendant seeks by one bill of exceptions to have all three of these judgments set aside. Under the well settled rule established by the authorities cited above, this court is without jurisdiction to entertain such a bill of exceptions.
Writ of error dismissed. Townsend, P. J., Carlisle and Frankum, JJ., concur.